Case 1:19-cv-00110-MAC-ZJH Document 52 Filed 02/24/21 Page 1 of 1 PageID #: 181




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 DAVID SMITH,                                     §
                                                  §
                 Plaintiff,                       §
                                                  §
 versus                                           §   CIVIL ACTION NO. 1:19-CV-110
                                                  §
 DERRICK G. COLEMAN, et al.,                      §
                                                  §
                 Defendants.                      §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff David Smith, an inmate confined at the Estelle Unit, proceeding pro se, brought
 this lawsuit pursuant to 42 U.S.C. § 1983.
          The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate
 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.
 The Magistrate Judge recommends granting plaintiff’s motion to dismiss his claims against
 defendants Calvin Tucker, Derrick G. Coleman, Malik Muldrew, and Antoinette Manuel.
          The court has received and considered the Report and Recommendation of United States
 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available
 evidence. No objections to the Report and Recommendation of United States Magistrate Judge
 were filed by the parties.
                                              ORDER
          Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are
 correct, and the report of the Magistrate Judge is ADOPTED. It is
          ORDERED that plaintiff’s motion to dismiss is GRANTED. Plaintiff’s claims against
 defendants Calvin Tucker, Derrick G. Coleman, Malik Muldrew, and Antoinette Manuel are
 DISMISSED without prejudice.

           SIGNED at Beaumont, Texas, this 24th day of February, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
